Title: From Alexander Hamilton to James McHenry, 12 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York June 12. 1799
          
          Give me leave to remind you of a letter which I lately wrote you on the subject of Capt McClellan.
          Inclosed is one from him of the 6th respecting the substitution of Flannel for Linnen. The expediency of this for Troops serving in the — more Northern Climates  is I believe suggested in the late Reports of the Commander in Chief—and to me it has always appeared very evident—taking care so to arrange the substitute that the expence be not increased to the public—
          If Capt McClellan’s plan be accurate his data will deserve attention.
          With great respect I have the honor to be Sir Yr Obed S
          The Secy of War
        